PER CURIAM.
A jury having been duly waived, the appellant was tried before the district judge and found guilty. The only contested issue was whether he had voluntarily consented to the search of his bedroom where the narcotic agents discovered the narcotics and marihuana cigarettes upon which the indictment was based. Three agents testified that he had; the appellant testified to the contrary. The trial judge accepted the testimony of the agents. Hence the appeal raises only a question of the credibility of witnesses. The record discloses nothing which would justify a reversal on such an issue. See United States v. Jankowski, 2 Cir., 28 F.2d 800, 802; Marsh v. United States, 2 Cir., 29 F.2d 172, 173, certiorari denied 279 U.S. 849, 49 S.Ct. 346, 73 L.Ed. 992; United States v. Bianco, 2 Cir., 96 F.2d 97, 98; United States v. Adelman, 2 Cir., 107 F.2d 497, 499; De Lapp v. United States, 8 Cir., 53 F.2d 627, certiorari denied 284 U.S. 684, 52 S.Ct. 200, 76 L.Ed. 577.
Judgment affirmed.